DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "QR or other code" in line 1.  There is insufficient antecedent basis for this limitation in the claim as none of claims 1, 3 or 4 recite “a “QR or other code” and is rejected on this basis.  Claim 7
Claim 17 recites the limitation " the management agent " in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite a management agent.  For the purpose of examination, claim 17 is being treated as if it depends from claim 16, which would provide antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0068592 by Mattela et al. in view of U.S. Patent No. 10,122,761 to Newell et al.
As to claims 1, 18 and 20, Mattela discloses a system, comprising: 
a communication interface (Matella: 304,  Fig 3; Wireless antenna) ; and 
a processor coupled to the communication interface  (Matella: 306,  Fig 3; processor) and configured to:  
embed in a registration communication sent from a third party managed device configured to be managed by a third party management entity to an access node associated with a first party management entity a unique identifier of the third party managed device (Matella: Fig 1; Page 2, Sec 15 – Page 3, Sec 21; device identifier embedded in registration information to be transmitted from IoT device to Association server); and 
send the registration communication sent from the third party managed device to the access node (Matella: Fig 1; Page 2, Sec 15 – Page 3, Sec 21; registration request sent from IoT device to server); 
wherein the access node is configured to store data associating the unique identifier with the third party managed device (Matella: Fig 1; Page 2, Sec 15 – Page 3, Sec 21; device id stored in association server with gateway information).
Matella does not expressly disclose to use the unique identifier to obtain from the third party management entity device posture information for the third party managed device.
Newell discloses to use the unique identifier to obtain from the third party management entity device posture information for the third party managed device (Newell: Fig 4; Col 12, Line 62 – Col 14, Line 12; device posture information retrieved at authentication using device identifier).
Matella and Newell are analogous art because t hey are from the common area of device registration.
It would have been obvious, at or before the effective filing date of t he instant application, to use the device lookup of Newell in the system of Matella.  The rationale would have been to have a means of verifying device compliance (Newell: Fig 4; Col 12, Line 62 – Col 14, Line 12).
As to claim 3, the modified Matella/Newell reference further discloses wherein the registration communication sent from the third party managed device to the access node associated with the first party management entity is sent at least in part in response to a registration challenge sent to the third party managed device at least in part in response to a communication received by the access node from a first party managed device associated with the first party management entity (Matella: Fig 1; Page 2, Sec 15 – Page 3, Sec 21; user sends access request to start registration process).  
As to claim 4, the modified Matella/Newell reference further discloses wherein the first party managed device is configured to send the communication at least in part in response to user input (Matella: Fig 1; Page 2, Sec 15 – Page 3, Sec 21; user sends access request to start registration process).
As to claim 5, the modified Matella/Newell reference further discloses wherein the user input comprises scanning a QR or other code displayed on a display Matella: Page 1, Sec 9; QR code scanned to start registration process).
As to claim 6, the modified Matella/Newell reference further discloses wherein QR or other code encodes information that includes a session identifier Matella: Page 1, Sec 9; QR code scanned to start registration process, includes gateway address as identifier).
As to claim 7, the modified Matella/Newell reference further discloses wherein the access node is configured to include the session identifier in the registration challenge (Matella: Page 1, Sec 9; QR code scanned to start registration process, includes gateway address as identifier).
As to claim 8, the modified Matella/Newell reference further discloses wherein the third party managed device is paired with the first party managed device via Bluetooth or another protocol, the user input comprises an input entered via the third party managed device, and the communication is sent by the first party managed device at least in part in response to a Bluetooth or other communication sent by the third party managed device to the first party managed device at least in part in response to the user input (Matella: Page 1, Sec 7, 9; and  Page 2, Sec 15 – Page 3, Sec 21). 
As to claim 9, the modified Matella/Newell reference further discloses wherein the Bluetooth or other communication includes a session identifier (Matella: Page 1, Sec 7, 9; and  Page 2, Sec 15 – Page 3, Sec 21). 
As to claim 12, the modified Matella/Newell reference further discloses wherein the access node is configured to store the data associating the unique identifier with the Matella: Fig 1; Page 2, Sec 15 – Page 3, Sec 21).
As to claim 13, the modified Matella/Newell reference further discloses wherein the unique identifier is included in a client data portion or field of the registration communication (Matella: Fig 1; Page 2, Sec 15 – Page 3, Sec 21).  
As to claim 14, the modified Matella/Newell reference further discloses wherein the unique identifier comprises a physical address (Matella: Page 1, Sec 7, MAC address). 
As to claims 15 and 19, the modified Matella/Newell reference further discloses wherein the physical address comprises a MAC address (Matella: Page 1, Sec 7, MAC address).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0068592 by Mattela et al. in view of U.S. Patent No. 10,122,761 to Newell et al. further in view of U.S. Patent Application Publication No. 2017/0278103 by Cheong et al.
As to claim 2, the modified Matella/Newell reference discloses all recited elements of claim 1 from which claim 2 depends.  
The modified reference does not expressly disclose wherein the registration communication comprises a Fast Identity Online (FIDO) registration response.  
Cheong discloses wherein the registration communication comprises a Fast Identity Online (FIDO) registration response (Cheong: Page 11, Sec 189).
Cheong are analogous art because they are from the common area of device registration.
It would have been obvious, at or before the effective filing date of the instant application, to use the FIDO response of Cheong in the system of the modified reference.  The rationale would have been to enable authentication of the device (Cheong: Page 11, Sec 189).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0068592 by Mattela et al. in view of U.S. Patent No. 10,122,761 to Newell et al. further in view of U.S. Patent Application Publication No. 2017/0278070 by Desai et al.
As to claim 10, the modified Matella/Newell reference discloses all recited elements of claim 1 from which claim 10 depends.  
The modified reference does not expressly wherein the processor is configured to embed the unique identifier of the third party managed device in the registration communication at least in part by installing on the third party managed device a management agent associated with the first party management entity.  
Desai discloses wherein the processor is configured to embed the unique identifier of the third party managed device in the registration communication at least in part by installing on the third party managed device a management agent associated with the first party management entity (Desai: Page 4, Sec 45).
The modified reference and Desai are analogous art because they are from the common area of device registration.
Desai in the system of the modified reference.  The rationale would have been to have a client side means for controlling registration (Desai: Page 4, Sec 45).
As to claim 16, the modified Matella/Newell/Desai reference further discloses wherein the registration communication is sent by a management agent associated with the first party management entity and wherein the management agent is installed on the third party managed device (Desai: Page 4, Sec 45).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0068592 by Mattela et al. in view of U.S. Patent No. 10,122,761 to Newell et al. further in view of U.S. Patent Application Publication No. 2005/0033994 by Suzuki.
As to claim 11, the modified Matella/Newell reference discloses all recited elements of claim 1 from which claim 11 depends.  
The modified reference does not expressly wherein the registration communication includes a one-time access (OTA) token sent by the access node to the third party managed device in response to a communication received from a first party managed device associated with a same user with which the third party managed device is associated.  
Suzuki discloses wherein the registration communication includes a one-time access (OTA) token sent by the access node to the third party managed device in response to a communication received from a first party managed device associated Suzuki: Page 9, Sec 175-176).
The modified reference and Suzuki are analogous art because they are from the common area of device registration.
It would have been obvious, at or before the effective filing date of the instant application, to use the installed agent of Suzuki in the system of the modified reference.  The rationale would have been to provide a confirmation of authentication Suzuki: Page 9, Sec 175-176).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0064511 by Desai. discloses device registration by scanning a QR code

U.S. Patent Application Publication No. 2015/0026074 by Cotton discloses device registration by scanning a QR code
U.S. Patent Application Publication No. 2016/0044511 by Broch et al. discloses registering to a service using a third party
U.S. Patent Application Publication No. 2016/0127331 by Liu et al. discloses device registration by scanning a QR code
U.S. Patent Application Publication No. 2016/0278187 by Amer et al. discloses device registration by scanning a QR code
U.S. Patent Application Publication No. 2016/0371630 by Jetcheva et al. discloses device registration by scanning a QR code

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432